Title: To Alexander Hamilton from Tench Coxe, 25 September 1794
From: Coxe, Tench
To: Hamilton, Alexander


Philadelphia Septr. 25th. 1794.
Sir
As you mentioned your intention of reinvesting the proceeds of the late Sale in lands, I have thought the following Ideas might be worthy of Consideration.


  Mr. Church will have, as soon as the papers are completed,
    in my hands engagements equal in ready money to near 19000 Drs. if the Sale when
    adjusted includes all his share of the lands under Patterson’s & Stroud of
    which I have no doubt—say—
  19000
  Drs.


  principal when due & interest now due of my Debt—say
  5300
  


  
  24300
  Drs.


For these I will give him, patented—

  
    1st
    my third of the valuable purchase of Wm Steedman & Co. intermixed with Mr. Church’s third which you will remember their letters in 1793, valued at 17/6
    }
    about 4150
    As.
  
  
    2dly
    adjoining to that purchase
    6800
    As
  
  
    3d
    within 2 or 3 miles of the above body
    13350
    
  
  
    
    
    Acres
    24300
    
  

This property is about 75 80 & 90 miles in a direct line N. W. from Philadelphia. Its longitude west of Philadelphia is not 40 miles & of the city of New York about 100 Miles. It is 50 miles nearer to Philadelphia than Asylum (Tallon, Noailles & Co) & in the route to it from New York & Philada. & 1 miles N. E. & By East of the nearest parts of the 4th. Survey of Pennsa. The Settlers around & beyond it are chiefly Jerseymen, new Englandmen, Germans & Quakers & other people from the old Counties of Pennsa. Priestly Co’s purchases are fifty to seventy miles Westward of it, and it is all between the susquahannah & Delaware that is on the East Side of Susquehannah. In order to complete the Land business of Mr. Church I will give 6000 Acres of adjacent land in lieu of so much which Ball & Smith are to furnish to us, with an election of your taking for him within two years instead of those 6000 Acres whatever I may obtain under Mr. Church’s share in that contract within that time.
If this arrangement shall appear eligible, Mr. Church would have on this side Susqa. & near to one another about 35000 Acres of land for his original 10,000 Dollars & for my use of a moiety of it for about a year—say 300 Drs. or 35000 Acres for 10300 Drs. The patents might be completed at once & the transaction closed. I will add that I shall be ready to afford my future assistance in Philada. in the sales &ca. of these lands, and in selecting proper agents in the Country, which however I should readily do for his present property without any inducement from the proposed arrangement.
I have the honor to be   with gt. respt.   Sir Yr. mo. obt. Sr.
T. C.
A Hamilton Esqr.Atty of J. B. Church, Esq
